                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RHOADS INDUSTRIES, INC., et al    :                CIVIL ACTION
                                  :
     v.                           :                NO. 15-921
                                  :
SHORELINE FOUNDATION, INC., et al :


RHOADS INDUSTRIES, INC., et al             :       CIVIL ACTION
                                           :
       v.                                  :       NO. 17-266
                                           :
TRITON MARINE CONTRUCTION                  :
CORP.                                      :



                                           ORDER

       AND NOW, this 2nd day of July, 2021, following upon the motions to preclude or limit

expert testimony of Plaintiffs Rhoads Industries, Inc. and Rhoads Marine Industries, Inc.

(collectively “Rhoads”) and Defendants (collectively “Defendants”) Triton Marine Construction

Corporation (“Triton”), TranSytems Corporation (“TranSystems”), and Shoreline Foundation, Inc.

(“Shoreline”), and for the reasons set out in the accompanying Memorandum Opinion, it is hereby

ORDERED that:

       1. Rhoads’ motion to preclude the testimony of Mark Kilgore (Civ. No. 17-266, Doc. 145)

            is DENIED.

       2. Defendants’ motion to preclude the testimony of Edward Garbin (Civ. No. 15-921,

            Doc. 139) is DENIED.
       3. Defendants’ motion to preclude the testimony of David Wilshaw (Civ. No. 15-921,

          Doc. 141) is GRANTED in limited part only to the extent set out in the accompanying

          Memorandum Opinion and otherwise is DENIED.

       4. Rhoads’ motion to preclude the testimony of Bryan Strohman (Civ. No. 17-266, Doc.

          149) is DENIED.

       5. Rhoads’ motion to preclude the testimony of Bengt Fellenius (Civ. No. 17-266, Doc.

          151) is DENIED.

       6. Rhoads’ motion to preclude the testimony of Benjamin Irwin (Civ. No. 17-266, Doc.

          147) is GRANTED in limited part only to the extent set out in the accompanying

          Memorandum Opinion and is otherwise DENIED.

       7. Rhoads’ motion to preclude the testimony of John Vitzthum (Civ. No. 17-266, Doc.

          144) is GRANTED.

       8. Rhoads’ motion to preclude the testimony of James Schofield (Civ. No. 17-266, Doc.

          148) is DENIED.

       9. Rhoads’ motion to preclude the testimony of Wesley Grover (Civ. No. 17-266, Doc.

          150) is DENIED.

       10. Defendants’ motion to preclude the testimony of Greg Cowhey (Civ. No. 15-921, Doc.

          143) is DENIED.

       11. Defendants’ motion to preclude the testimony of Charles Boland (Civ. No. 17-266,

          Doc. 146) is DENIED.

       It is further ORDERED that the parties shall appear for a status conference via telephone

on Monday, July 12, 2021 at 3:00 PM using the Court’s teleconference line (Dial: 888.363.4735,

Access Code: 672.8493).
BY THE COURT:



/s/ David R. Strawbridge, USMJ
DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE
